Citation Nr: 0814021	
Decision Date: 04/29/08    Archive Date: 05/08/08	

DOCKET NO.  05-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 7, 1997, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the VARO in Waco, Texas.  The record 
reveals that by rating decision dated in November 2001, 
service connection for PTSD was granted.  A 50 percent rating 
was assigned, effective May 7, 1997, the date of receipt of 
the veteran's reopened claim for service connection for a 
chronic acquired psychiatric disorder.

The Board notes that review of the record reveals that the 
veteran has not raised a claim of clear and unmistakable 
error (CUE) in the previous final decision denying service 
connection for a chronic acquired psychiatric disorder.  If 
the claimant should claim CUE, "there must be some degree of 
specificity as to what the alleged area is and, unless it is 
the kind of error...that, if true, will be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  To the extent the veteran wishes to 
raise a CUE claim, he should contact the RO.


FINDINGS OF FACT

1.  By decision dated in November 1982, the Board denied 
entitlement to service connection for a psychiatric disorder.  
That decision is final.

2.  Received on May 7, 1997, was the veteran's request to 
reopen his claim for entitlement to service connection a 
chronic acquired psychiatric disorder.

3.  By rating decision dated in November 2001, service 
connection for PTSD was granted.  A 50 percent rating was 
assigned, effective May 7, 1997.

4.  There is no informal claim, or an intent to file a claim 
to reopen the issue of service connection for a chronic 
acquired psychiatric disorder prior to May 7, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to May 7, 1997, for 
the grant of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

A review of the evidence in this case reveals essential 
compliance with the mandates of the VCAA.  The RO notified 
the veteran of the evidence and information necessary to 
substantiate a claim for an earlier effective date in a June 
2003 communication.  The veteran was told that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  In a March 2006 letter, he was informed how VA 
determines a disability rating and how it determines an 
effective date once the claim has been granted.

With regard to VA's duty to assist, the record reveals the 
veteran had the opportunity to provide testimony on his own 
behalf at a video conference hearing with the undersigned in 
March 2008.  A transcript of the hearing proceedings is of 
record.  Accordingly, the Board finds the VCAA requirements 
have been essentially satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

Factual Background and Analysis.

The assignment of effective dates of awards are governed by 
the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection, a 
claim reopened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

If a claimant files an application for service connection 
with VA and the claim is disallowed, he has the right to 
appeal the disallowance to the Board.  See, for example, 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn and denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5108, 5110; 38 C.F.R. 
§§ 3.156, 3.400.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which the case is denied.  See Colvin v. 
Derwinski, 1 Vet. App. 49 (1990).  

A review of the evidence in this case reveals that in 
November 1982, the Board, among other things, denied service 
connection for a psychiatric disorder on the basis that there 
was nothing in the evidence of record to indicate that the 
veteran had an acquired psychiatric disorder causally related 
to service or to a service-connected right shoulder 
disability.  It was further noted the veteran was found to 
have a personality disorder in March 1980, but a personality 
disorder was not a disease or disability for which Veterans 
Administration compensation is authorized.  38 C.F.R. 
§ 3.303(c).

Received in January 1989 was a claim for an increased rating 
for service-connected right shoulder disability.  No 
reference whatsoever was made to a psychiatric disorder in 
the communication.  

It was not until May 1997 that reference was next made to a 
psychiatric disability.  The veteran stated that he wished to 
amend his service-connected claim to include "depression 
secondary to my service-connected shoulder condition."  
Evidence was developed and service connection was eventually 
granted, with the effective date being May 7, 1997, the date 
of receipt of that communication.  Under analysis as a 
reopened claim, the earliest effective date that could be 
granted for the award of service connection for a chronic 
psychiatric disorder is the date of receipt of the claim.  
Therefore, an effective date earlier than May 7, 1997, may 
not be assigned.

Accordingly, the date the veteran submitted his request to 
reopen the previously denied claim for service connection for 
a chronic acquired psychiatric disorder is the date of the 
current claim, and the assignment of an effective date 
earlier than May 7, 1997, is not warranted.  See Flash v. 
Brown, 8 Vet. App. 332 (1995) (when a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen).


ORDER

Entitlement to an effective date prior to May 7, 1997, for 
the grant of service connection for a chronic acquired 
psychiatric disorder, namely PTSD, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


